Cochrane, J. (concurring):
In the absence of substantial evidence to the contrary the claim comes within the provisions of the Workmen’s Compensation Law (Consol. Laws, chap. 67 [Laws of 1914, *192chap. 41], § 21). Substantial evidence to the contrary here appears and with the appearance of such evidence there simultaneously occurs the disappearance of the presumption on which alone the claimant relies. After his discharge from the employment the deceased was entitled to a reasonable opportunity to get his belongings and leave the boat. If he delayed unreasonably the risk was his and not his employer’s. After returning to the boat he had his dinner thereon and delayed his departure far beyond the time necessary for that purpose. His presence on the boat when he fell from it into the water, assuming the accident to have happened in that manner, was not incidental to his employment or to his quitting the employment but was in fulfillment of a purpose personal to himself. (See Pope v. Merritt & Chapman Derrick & Wrecking Co., 177 App. Div. 69.)
Hence I concur in the result.
Award reversed and claim dismissed.